Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/24/2020, with respect to the rejection(s) of claim(s) 1, 13 and 19 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different teachings of Morita. Morita suggests compensating for a voltage deviation from a desired data voltage at the data output voltage node in capacitive driving (Para. 0007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0011696 A1, hereinafter “Kim”) in view of Morita (US 2016/0163284 A1, hereinafter “Morita”).

As to claim 19, Kim (Fig. 1) discloses a display device (100), comprising: 
a display panel (110);  
a circuit board (“driving circuits”), coupled to the display panel;  
a first integrated circuit (150), disposed on the printed circuit board;  
a second integrated circuit (140), disposed on the display panel, and electrically coupled to the first integrated circuit (150) via at least one conductive wire (SFCL) of the printed circuit board to receive an image data (DATA; Para. 0054); and 
an anti-interference circuit (160, 200), disposed on the printed circuit board, and coupled to the at least one conductive wire to provide a variable capacitance (Para. 0069), 
wherein the anti-interference circuit (Fig. 3) is configured to adjust the variable capacitance from a normal capacitance value to at least one anti-interference capacitance value when an interference event occurs to a control signal and maintain the variable capacitance at the normal capacitance value when the interference event does not occur (Para. 0061). 
Kim does not explicitly disclose a printed circuit board,
wherein the anti-interference circuit is configured to adjust the variable capacitance from a normal capacitance value to at least one anti-interference capacitance value when an interference event occurs to the image data signal and maintain the variable capacitance at the normal capacitance value when the interference event does not occur. 
However, Morita discloses a printed circuit board (Para. 0023), and
wherein the anti-interference circuit (Fig. 13 element 110) is configured to adjust the variable capacitance from a normal capacitance value to at least one anti-interference capacitance value when image data signal (30; Para. 0141) and maintain the variable capacitance at the normal capacitance value when the interference event does not occur (Kim disclosed maintaining the variable capacitance at the normal capacitance value as discussed above). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Morita to eliminate glitches in the data signal as well in the device disclosed by Kim. The motivation would have been to obtain the optimal driving capabilities (Morimoto; Para. 0013). 
The above rejection also stands for the similar circuit of claim 1 and the corresponding method of claim 13. Morita teaches an input pad as discussed below in claim 26. 

As to claim 20, Kim (Fig. 1) discloses the display device according to claim 19, wherein the first integrated circuit comprises a timing control circuit (150) and the second integrated circuit comprises a source driving circuit (140). 

 	As to claim 21, Kim (Fig. 3) discloses the display device according to claim 19, wherein the anti-interference circuit comprises one or more capacitors (221), each of the capacitors having a first node coupled to one of the at least one conductive wire (SFCL). 
The above rejection also stands for the similar circuit of claim 2.
 
As to claim 22, Kim (Fig. 3) discloses the display device according to claim 21, wherein each of the capacitors has a second node coupled to a reference voltage level (Para. 0069, a ground voltage). 
The above rejection also stands for the similar circuit of claim 3.

As to claim 23, Kim (Fig. 8) discloses the display device according to claim 22, wherein at least one capacitor of the one or more capacitors has a fixed capacitance (431) and the anti-interference circuit further comprises at least one switch coupled to the at least one capacitor (421; Para. 0107). 
The above rejection also stands for the similar circuit of claim 4.
 
As to claim 24, Kim (Fig. 8) discloses the display device according to claim 22, wherein the anti-interference circuit comprises a capacitor (431) and a switch (421) coupled between the at least one conductive wire (SFCL) and the reference voltage level (“a ground voltage”), wherein the switch is configured to be turned on when the interference event occurs and turned off when the interference event does not occur (Para. 0098, 0107). 
The above rejection also stands for the similar circuit of claim 5.
 
As to claim 25, Kim discloses the display device according to claim 21, wherein at least one capacitor of the one or more capacitors has a variable capacitance (Para. 0069). 
The above rejection also stands for the similar circuit of claim 6.

As to claim 26, Kim (Fig. 8) discloses the display device according to claim 21, wherein the at least one conductive wire comprises a first conductive wire and a second conductive wire, 
the capacitors comprise a first capacitor coupled to the first conductive wire (the wire that connects the first capacitor 421) and a second capacitor coupled to the second conductive wire (the wire that connects the second capacitor 422). 
Kim does not disclose first input pad of the source driving circuit is coupled to the first conductive wire, a second input pad of the source driving circuit is coupled to the second conductive wire. 

It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Morita to include the connection pads to connect the connection lines in a device disclosed by Kim. The motivation would have been to connect the connection lines. 
The above rejection also stands for the similar circuit of claim 7.
 
As to claim 27, Kim (Fig. 1) discloses the display device according to claim 19, wherein the second integrated circuit (140) comprises: 
configured to be electrically coupled to the first integrated circuit (150) via the conductive wire (SFC) of the printed circuit board to receive the input signal (Para. 0054); and 
a source driving circuit (300), coupled to the input pad to receive the input signal and processing the input signal to generate output data to drive the display panel (Para. 0052). 
Kim does not disclose an input pad.
However, Morita (Fig. 1) teaches an input pad (TVQ; Para. 0048). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Morita to include the connection pads to connect the connection lines in a device disclosed by Kim. The motivation would have been to connect the connection lines.

As to claim 28, Kim does not explicitly disclose the display device according to claim 19, wherein the normal capacitance value is 0. 
However, it is merely an optimization of result effective variable to have the normal capacitance value to be 0 or near 0 when there is no glitch in the signal. The signal does not need be adjusted.
The above rejection also stands for the similar circuit of claim 8 and the corresponding method of claim 14.

As to claim 29, Kim discloses the display device according to claim 19, wherein the at least one anti-interference capacitance value is greater than the normal capacitance value (Para. 0061). 
The above rejection also stands for the similar circuit of claim 9 and the corresponding method of claim 15.
 
As to claim 30, Kim discloses the display device according to claim 19, wherein the anti-interference circuit is configured to detect at least one of a frequency of the image data signal (Para. 0055, speed of the spike; Morimoto teaches detecting the glitches in the image data signal as discussed above), a common-mode level of the image signal (Para. 0054, SFC is interpreted as common mode signal) and a swing of the image data signal (Para. 0055, duration of the spike) to obtain a detection result indicating whether or not the interference event occurs and determines whether to adjust or maintain the variable capacitance according to the detection result (Para. 0055). 
The above rejection also stands for the similar circuit of claim 10 and the corresponding method of claim 16.

 	As to claim 31, Kim discloses the display device according to claim 30, wherein the anti-interference circuit is further configured to determine which one of the at least one anti-interference capacitance value the variable capacitance is adjusted to according to the detection result (Para. 0061). 
The above rejection also stands for the similar circuit of claim 11 and the corresponding method of claim 17.
 
As to claim 32, Kim discloses the display device according to claim 19, wherein after the
interference event disappears, the anti-interference circuit returns the variable capacitance from the at
least one anti-interference capacitance value to the normal capacitance value (Para. 0094, if the glitch is below threshold, the capacitance value will go back to normal capacitance value).
The above rejection also stands for the similar circuit of claim 12 and the corresponding method of claim 18.

	As to claim 37, Kim discloses the display device according to claim 19, wherein the image data signal comprises a differential image data signal (Para. 0053; Morimoto teaches detecting the glitches in the image data signal as discussed above). 
The above rejection also stands for the similar circuit of claim 33 and the corresponding method of claim 35.

	As to claim 38, Kim discloses the display device according to claim 19, wherein the variable capacitance is provided to suppress a noise of the interference event occurring to the image data signal (Para. 0061, Kim suppresses any glitch on SFC signal; Morimoto teaches detecting the glitches in the image data signal as discussed above).
The above rejection also stands for the similar circuit of claim 34 and the corresponding method of claim 36.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Liu et al. (US 8,907,939 B2) discloses compensating for electromagnetic interference on the image data signal (Fig. 11). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625